Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 19, 2021 was filed after the mailing date of the First Action on 10/19/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Amendment and Remark, filed January 19, 2021, with respect to Hayakawa et al (US 2011/002015) have been fully considered and are persuasive.  The 35 USC 102 rejection has been withdrawn. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The applicant’s amendment to claims 1, 11 and 12, which generally recited similar subject matter, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of the examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following: crop based on the acquired position information of the document, a document image corresponding to the document from a second image, wherein the second image is obtained by normalizing a signal value output from the scanner by using a second white reference value, wherein the first white reference value is higher than the second white reference value.
The closest prior art found:
Hayakawa et al (US 2011/0002015) teaches in figure 9 and paragraph 0049 object position and their position are difference between luminance values of histogram and threshold values.
Maki et al (US 2003/0072495) teaches document with joined peripheral edge part and position on the surface with white reference plate has a uniform reflection surface as taught in paragraph 0049.
However, Hayakawa et al and Maki et al, alone or together, fail to teach crop based on the acquired position information of the document, a document image corresponding to the document from a second image, wherein the second image is obtained by normalizing a signal value output from the scanner by using a second white reference value, wherein the first white reference value is higher than the second white reference value.
Claims 1-12 are allowed. No renumbering is required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Revankar (US 5,649,025) teaches Multithresholding for document image segmentation
SANSOM-WAI et al (US 2001/005283) teaches IMAGE PROCESSING SYSTEM WITH IMAGE CROPPING AND SKEW CORRECTION
Simske et al (US 2006/0082794) teaches Optimal resolution imaging system and method
Ziv-el (US 2006/0215232) teaches Method and apparatus for processing selected images on image reproduction machines
Hayakawa et al (US 2011/0002015) teaches IMAGE PROCESSING METHOD AND PROGRAM STORAGE MEDIUM
MORIMOTO et al (US 2011/0310414) teaches IMAGE PROCESSING APPARATUS, IMAGE READING APPARATUS, IMAGE FORMING APPARATUS, IMAGE PROCESSING METHOD, AND RECORDING MEDIUM
Banerjee et al (US 2012/0093434) teaches EDGE DETECTION
Macciola et al (US 2013/0182002) teaches SYSTEMS AND METHODS FOR MOBILE IMAGE CAPTURE AND PROCESSING
Nakamura (US 8,970,920) teaches Image processing apparatus and image processing method
Misawa et al (US 9,807,280) teaches Image processing apparatus, method, and storage medium
TSUKAHARA et al (US 2019/0191037) teaches IMAGE PROCESSING APPARATUS, IMAGE PROCESSING SYSTEM, AND METHOD OF PROCESSING IMAGE DATA
Otake (US 10,354,352) teaches Image processing apparatus, image processing method, and storage medium
Shimamura et al (US 2019/0370539) teaches IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663